DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pierre et al (U.S. Patent 6,197,230 B1).
             Regarding claim 1, Pierre et al (see the entire document, in particular, col. 1, lines 54-55; col. 7, lines 15-16 and 27-31; Figure 1) teaches a fiber-processing apparatus (see col. 7, lines 15-16 and Figure 1 of Pierre et al), including (a) a feed section feeding a dispersion containing liquid and a fibrous material which contains a poly-saccharide as a main component and which is dispersed in the liquid (see col 7, lines 27-31 (die 1 positioned on cap 2 (i.e., feed section)) and Figure 1 of Pierre et al); and (b) an ejection section ejecting a fluid in which the concentration of the fibrous material is lower than that in the dispersion toward the fed dispersion to crush the fibrous material in the dispersion (see col. 1, lines 54-55 (the disintegration fluid may be neutral (i.e., has a lower concentration of fibrous material); col. 7, lines 32-33; Figure 1 (recesses for flow of disintegration fluid “F” (i.e., ejection section) of Pierre et al).
             Regarding claim 2, see col. 7, lines 27-31 and Figure 1 (solution “C” flows vertically downward) of Pierre et al.
             Regarding claim 3, see Figure 1 (fluid “F” flows toward solution “C”) of Pierre et al.
             Regarding claim 4, see Figure 1 (fluid “F” has a downward component of flow) of Pierre et al.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pierre et al (U.S. Patent 6,197,230 B1).
             Regarding claim 13, Pierre et al (see the entire document, in particular, the abstract; col. 1, lines 54-55; col. 7, lines 15-16 and 27-31; Figure 1) teaches a fiber-processing method (see the abstract of Pierre et al), including the step of (a) ejecting fluid toward a dispersion containing liquid and a fibrous material which contains a poly-saccharide as a main component and which is dispersed in the liquid to crush the fibrous material in the dispersion (see col. 1, lines 54-55; col. 7, lines 15-16 and 27-31; Figure 1 of Pierre et al).
Claim(s) 1, 5-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al (U.S. Patent Application Publication 2017/0313858 A1).
             Regarding claim 1, Tanaka et al (see the entire document, in particular, paragraphs [0021], [0025], [0031] and [0033]; Figure 1) teaches a fiber-processing apparatus (see paragraph [0021] and Figure 1 of Tanaka et al), including (a) a feed section feeding a dispersion containing liquid and a fibrous material which contains a poly-saccharide as a main component and which is dispersed in the liquid (see paragraph [0033] (poly-saccharide slurry supply path 3, including tank 7, pump 8 and circulation path 9 (i.e., feed section) and Figure 1 of Tanaka et al); and (b) an ejection section ejecting a fluid in which the concentration of the fibrous material is lower than that in the dispersion toward the fed dispersion to crush the fibrous material in the dispersion (see paragraphs [0031] (high-pressure water, the concentration of fibrous material in the high-pressure water is lower than that in the dispersion) and [0033] (second fluid medium supply path 4, including tank 10, pump 11, heat exchanger 12 and plunger 13 (i.e., ejection section); Figure 1 of Tanaka et al).
             Regarding claim 5, see paragraph [0031 (high-pressure water, aqueous slurry of poly-saccharide) of Tanaka et al.
             Regarding claims 6 and 9, see paragraph [0031] (0.5 – 10% by weight aqueous slurry of poly-saccharide) of Tanaka et al.
             Regarding claim 7, see paragraph [0031] (high-pressure water at 50 – 400 MPa) of Tanaka et al.
             Regarding claim 10, see paragraph [0025 (cellulose nanofibers, derived from a poly-saccharide) of Tanaka et al.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al (U.S. Patent Application Publication 2017/0313858 A1).
             Regarding claim 13, Tanaka et al (see the entire document, in particular, paragraphs [0021], [0025], [0031] and [0033]; Figure 1) teaches a fiber-processing method (see paragraph [0021] and Figure 1 of Tanaka et al), including the step of (a) ejecting fluid toward a dispersion containing liquid and a fibrous material which contains a poly-saccharide as a main component and which is dispersed in the liquid to crush the fibrous material in the dispersion (see paragraphs [0025], [0031 and [0033]; Figure 1 of Tanaka et al).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al (U.S. Patent 6,197,230 B1) as applied to claims 1-4 above, and further in view of Butler (U.S. Patent Application Publication 2011/0272501 A1).
             Regarding claim 8, Pierre et al does not explicitly teach (1) that the ejection velocity of the fluid is Mach 1.0 or more. Butler (see the entire document, in particular, paragraphs [0002], [0006] and [0044]) teaches a milling apparatus (see paragraph [0002] of Butler), wherein the ejection velocity of a fluid is Mach 1.0 or more (see paragraph [0044] (supersonic jets of water are directed to the suspended solid particles (i.e., supersonic means a velocity of Mach 1.0 or more)) of Butler), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an ejection velocity of the fluid of Mach 1.0 or more in the apparatus of Pierre et al in view of Butler in order to provide particles of a desired size (see paragraph [0006] of Butler).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (U.S. Patent Application Publication 2017/0313858 A1) as applied to claims 1, 5-7, 9 and 10 above, and further in view of Butler (U.S. Patent Application Publication 2011/0272501 A1).
             Regarding claim 8, Tanaka et al does not explicitly teach (1) that the ejection velocity of the fluid is Mach 1.0 or more. Butler (see the entire document, in particular, paragraphs [0002], [0006] and [0044]) teaches a milling apparatus (see paragraph [0002] of Butler), wherein the ejection velocity of a fluid is Mach 1.0 or more (see paragraph [0044] (supersonic jets of water are directed to the suspended solid particles (i.e., supersonic means a velocity of Mach 1.0 or more)) of Butler), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an ejection velocity of the fluid of Mach 1.0 or more in the apparatus of Tanaka et al in view of Butler in order to provide particles of a desired size (see paragraph [0006] of Butler).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al (U.S. Patent 6,197,230 B1) as applied to claims 1-4 above, and further in view of Gane et al (U.S. Patent Application Publication 2014/0371172 A1).
             Regarding claim 11, Pierre et al does not explicitly teach (1) that the fibrous material is a fibrillated product. Gane et al (see the entire document, in particular, paragraphs [0065] and [0068]) teaches a fibrillated product (see paragraph [0065] (a suspension of nano-fibrillar cellulose) of Gane et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fibrillated product in the apparatus of Pierre et al in view of Gane et al in order to use nano-fibrillar cellulose in a further process (see paragraph [0068] of Gane et al).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (U.S. Patent Application Publication 2017/0313858 A1) as applied to claims 1, 5-7, 9 and 10 above, and further in view of Gane et al (U.S. Patent Application Publication 2014/0371172 A1).
             Regarding claim 11, Tanaka et al does not explicitly teach (1) that the fibrous material is a fibrillated product. Gane et al (see the entire document, in particular, paragraphs [0065] and [0068]) teaches a fibrillated product (see paragraph [0065] (a suspension of nano-fibrillar cellulose) of Gane et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fibrillated product in the apparatus of Tanaka et al in view of Gane et al in order to use nano-fibrillar cellulose in a further process (see paragraph [0068] of Gane et al).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al (U.S. Patent 6,197,230 B1) as applied to claims 1-4 above, and further in view of Adiletta (U.S. Patent 5,954,962 A).
             Regarding claim 12, Pierre et al does not explicitly teach (1) that the fibrous material has a width of 20 – 30 microns and a length of 1 – 3 mm. Adiletta (see the entire document, in particular, col. 1, lines 9-12; col. 4, lines 12-24 and 52; col. 5, lines 30-41) teaches fiber-processing by subjecting a dispersion to fibrillation (see col. 4, lines 12-24 of Adiletta), wherein the fibrous material has a width of 20 – 30 microns (see col. 4, line 52 (20 microns) of Adiletta) and a length of 1 – 3 mm (see col. 5, lines 30-34 (length of 4 mm or less, preferably 2 mm or less) of Adiletta) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fibrous material having a width of 20 – 30 microns and a length of 1 – 3 mm in the apparatus of Pierre et al in view of Adiletta in order to decrease unwanted fiber entanglement (see col. 5, lines 35-41 of Adiletta).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (U.S. Patent Application Publication 2017/0313858 A1) as applied to claims 1, 5-7, 9 and 10 above, and further in view of Adiletta (U.S. Patent 5,954,962 A).
             Regarding claim 12, Tanaka et al does not explicitly teach (1) that the fibrous material has a width of 20 – 30 microns and a length of 1 – 3 mm. Adiletta (see the entire document, in particular, col. 1, lines 9-12; col. 4, lines 12-24 and 52; col. 5, lines 30-41) teaches fiber-processing by subjecting a dispersion to fibrillation (see col. 4, lines 12-24 of Adiletta), wherein the fibrous material has a width of 20 – 30 microns (see col. 4, line 52 (20 microns) of Adiletta) and a length of 1 – 3 mm (see col. 5, lines 30-34 (length of 4 mm or less, preferably 2 mm or less) of Adiletta) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fibrous material having a width of 20 – 30 microns and a length of 1 – 3 mm in the apparatus of Tanaka et al in view of Adiletta in order to decrease unwanted fiber entanglement (see col. 5, lines 35-41 of Adiletta).
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742